IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50370
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO ALBERTO CIRIZA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-99-CR-1066-2-DB
                        --------------------
                          December 23, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mario Alberto Ciriza, federal prisoner # 48308-080, appeals

the district court’s denial of his motion for arrest of judgment

and dismissal of the indictment pursuant to FED. R. CRIM.

P. 12(b)(2) and FED. R. CRIM. P. 34, relating to his 2000

conviction for various drug offenses.   He contends that because

the indictment did not allege a specific drug quantity, the

district court lacked jurisdiction over the case.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50370
                                 -2-

     A defect in an indictment does not deprive the district

court of jurisdiction over the criminal proceeding.     United

States v. Cotton, 122 S. Ct. 1781, 1784-85 (2002).     Therefore,

Ciriza’s challenge had to be raised before he entered his guilty

plea.   See FED. R. CRIM. P. 12(b)(2).   Because he did not file his

motion within seven days of pleading guilty, Ciriza’s motion for

arrest of judgment under FED. R. CRIM. P. 34 is untimely.    The

judgment of the district court is AFFIRMED.